Citation Nr: 0723014	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  05-08 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for the 
right foot dorsal osteophyte resection disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The appellant had active service from October 1985 to April 
1986.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana that, in part, granted the 
appellant's claim of entitlement to service connection for 
the resection of an osteophyte on the dorsal surface of the 
right foot and assigned a zero percent (noncompensable) 
evaluation.

The veteran has appealed the initial evaluation assigned for 
the dorsal right foot osteophyte resection disability.  The 
appellant is, in effect, asking for a higher rating effective 
from the date service connection was granted (December 18, 
2002).  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, the issue on appeal is as set out on the title 
page.

In May 2007, a videoconference hearing was held between the 
RO and the VA Central Office in Washington, D.C. before the 
undersigned, who is the Veterans Law Judge rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107. A transcript of that hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the AMC/RO for action as described below.

The appellant testified at her May 2007 videoconference 
hearing that she had been receiving recent VA treatment for 
her service-connected right foot disability at issue. She 
said that she was supposed to be scheduled for additional 
foot surgery in the near future.  

Review of the claims file reveals that the appellant 
underwent a right dorsal foot cheilectomy on June 9, 2003, in 
a VA facility.  However, the operating room report from that 
surgery is not in the claims file.  In addition, the claims 
file only contains VA treatment records sated through August 
2005.  VA is, therefore, on notice of records that may be 
probative to the claim.  See Robinette v. Brown, 8 Vet. App. 
69 (1995).  Furthermore, records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Therefore in order to fulfill the 
duty to assist, all of the relevant VA treatment records 
should be obtained and associated with the claims file.  
Consequently, the appellant's complete VA treatment records 
relating to her right foot condition, including all surgery-
related reports, should be obtained and associated with the 
claims file.

The appellant's most recent VA examination of the right foot 
was conducted in February 2004.  Since that time, the 
appellant has apparently required additional surgery on the 
dorsal right foot.  Because a medical opinion that addresses 
the current post-surgical status of the right dorsal foot is 
needed, the Board finds that the appellant should be afforded 
another examination to obtain such an opinion. 

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The United States Court of Appeals for Veterans 
Claims (Court) has stated that the Board's task is to make 
findings based on evidence of record - not to supply missing 
facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim on appeal and to afford full 
procedural due process, the case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) and any other 
applicable legal precedent is completed.  
In particular, the RO should notify the 
veteran of the information and evidence 
yet needed to substantiate her claim and 
of what part of such evidence she should 
obtain, and what part the RO will yet 
attempt to obtain on her behalf, 
including VA records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The appellant should also be told to 
provide any evidence in her possession 
pertinent to her claim.  38 C.F.R. 
§ 3.159 (2006).

2.  All pertinent VA treatment records 
for the veteran not already of record, 
including imaging records, podiatry 
records, prosthetic service records, 
physical therapy records, kinesiology 
evaluation reports, operating room notes, 
surgical pathology reports, progress 
notes and consultation reports, dated 
from December 2002 to the present should 
be identified and obtained.  In 
particular, all operating room reports 
from June 9, 2003 to the present, and any 
associated surgical pathology report(s), 
must be obtained.  These records should 
be associated with the claims file.  

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims files should contain documentation 
of the attempts made.  The veteran and 
her representative should also be 
informed of the negative results.  They 
should be given opportunity to obtain the 
records.

3.  After any additional records have 
been obtained, the RO should arrange for 
examination of the appellant's right foot 
by a VA podiatrist or orthopedist in 
order to determine the post-operative 
status of the veteran's right dorsal 
cheilectomy.  This examination of the 
appellant's right foot is for the purpose 
of evaluating the nature, severity and 
extent of that service-connected 
disability of the dorsal right foot.  The 
examiner should review the veteran's 
claims file in connection with the 
examination.  All appropriate tests and 
x-rays should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The examiner should comment on 
the nature and extent of any dorsal right 
foot disorder and describe all current 
pathology.  All findings relating to the 
June 2003 cheilectomy and any subsequent 
related surgery should be made.

The examination report should include a 
detailed account of all manifestations of 
right dorsal foot pathology present, 
including any arthritis, limitation of 
motion of the ankle or foot, existence of 
callosities or the existence of any other 
defects.  The examiner should determine 
the nature, extent and current 
symptomatology of the appellant's right 
foot defects.  Special attention should 
be given to the presence or absence of 
pain, any limitation of motion, 
instability, weakness, interference with 
gait, balance or propulsion, pain and/or 
swelling on use, and the need for, or 
effect of, the use of shoe inserts or a 
special shoe.  The examiner should 
clearly identify which symptomatology is 
associated with the appellant's right 
dorsal osteophyte resection, which is due 
to the plantar fasciitis, which is due to 
any surgical scar and which 
symptomatology is associated with any 
other disorder.  

The examiner should identify the 
information on which the opinion is 
based.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide a detailed 
explanation as to all medical conclusions 
rendered.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the examiner.

4.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  Upon receipt of VA reviewer's report, 
the RO should conduct a review to verify 
that all requested opinions have been 
provided.  If information is deemed 
lacking, the RO should refer the report 
to the VA reviewer for corrections or 
additions.  See 38 C.F.R. § 4.2.

6.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claim.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including all pertinent 
versions of the regulations, all 
applicable Diagnostic Codes and whether a 
separate rating for any manifestation of 
any disability is warranted.  

7.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
initial increased rating issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


